Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07666 Name of Fund: BlackRock Florida Investment Quality Municipal Trust (RFA) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Florida Investment Quality Municipal Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 11/01/2007  04/30/2008 Item 1  Report to Stockholders EQUITIES FIXED INCOME REAL ESTATE LIQUIDITY ALTERNATIVES BLACKROCK SOLUTIONS Semi-Annual Report APRIL 30, 2008 | (UNAUDITED) BlackRock Investment Quality Municipal Trust Inc. (BKN) BlackRock Municipal Income Trust (BFK) BlackRock Long-Term Municipal Advantage Trust (BTA) BlackRock California Investment Quality Municipal Trust Inc. (RAA) BlackRock California Municipal Income Trust (BFZ) BlackRock Florida Investment Quality Municipal Trust (RFA) BlackRock Florida Municipal Income Trust (BBF) BlackRock New Jersey Investment Quality Municipal Trust Inc. (RNJ) BlackRock New Jersey Municipal Income Trust (BNJ) BlackRock New York Investment Quality Municipal Trust Inc. (RNY) BlackRock New York Municipal Income Trust (BNY) NOT FDIC INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page A Letter to Shareholders 3 Semi-Annual Report: Trust Summaries 4 The Benefits and Risks of Leveraging 15 Swap Agreements 15 Financial Statements: Schedules of Investments 16 Statements of Assets and Liabilities 44 Statements of Operations 46 Statements of Changes in Net Assets 48 Statements of Cash Flows 50 Financial Highlights 51 Notes to Financial Statements 62 Officers and Trustees 68 Additional Information 69 2 SEMI-ANNUAL REPORT APRIL 30, 2008 A Letter to Shareholders Dear Shareholder Over the past several months, financial markets have been buffeted by the housing recession, the credit market unraveling and related liquidity freeze and steadily rising commodity prices. Counterbalancing these difficulties were booming export activity, a robust non-financial corporate sector and, notably, aggressive and timely monetary and fiscal policy actions. Amid the market tumult, the Federal Reserve Board (the Fed) intervened with a series of moves to bolster liquidity and ensure financial market stability. Since September 2007, the central bank slashed the target federal funds rate 325 basis points (3.25%), bringing the rate to 2.0% as of period-end. Of greater magnitude, however, were the Feds other policy decisions, which included opening the discount window directly to broker dealers and investment banks and backstopping the unprecedented rescue of Bear Stearns. The Feds response to the financial crisis helped to improve credit conditions and investor mood. After hitting a low point on March 17 (coinciding with the collapse of Bear Stearns), equity markets found a welcome respite in April, when the S&P 500 Index of U.S. stocks posted positive monthly performance for the first time since October 2007. International markets, which outpaced those of the U.S. for much of 2007, saw a reversal in that trend, as effects of the credit crisis and downward pressures on growth were far-reaching. In contrast to equity markets, Treasury securities rallied (yields fell as prices correspondingly rose), as a broad flight-toquality theme persisted. The yield on 10-year Treasury issues, which touched 5.30% in June 2007 (its highest level in five years), fell to 4.04% by year-end and to 3.77% by April 30.
